DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. Applicant argues that Lee’s element 210 does not include a third input terminal and citing Kim to equate element 35’ to the third input terminal does not appear to receive a second clock signal. Examiner disagrees and interprets Kim’s third input terminal as CLK2 34’ shown in the annotated figure below as three input terminals are shown but only one of them receive a clock signal. Lee also teaches a third input terminal receiving a clock signal where, in Figure 4, CLK2 103 is designated as a third input terminal. Lee also teaches CLK2 103 within a second signal processing unit 240 [claimed first signal processor] controls the voltage of first node N1 [fourth node] based on the signal supplied to the CLK2 103 [claimed third input terminal] and a voltage of fifth node N5 [fifth node].
Applicant further argues that Lee cannot control the electrical connection between the second node N2 and the fourth node N4 and that transistor M14 applies a voltage having a predetermined level to the fourth node N4, thus the third signal processing unit 250 of Lee is different from the second stabilizer 360 of the present invention which controls an electrical connection between the third node and the first node in response to the voltage of the fourth node. Examiner disagrees and conveys the inability to import limitations into the claim as the Applicant’s argument points to the electrical connection of the second stabilizer having a different configuration than the Lee’s element 250, the connections of the transistors within the second stabilizer are not claimed and therefore, Examiner construes the limitation of the second stabilizer 360 which controls an electrical connection between the third node and the first node in response to the voltage of the fourth node broadly. In lieu of the broad interpretation, Examiner relies upon Lee’s element 250 as the claimed second stabilizer since it meets the limitations as claimed.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 6-8, 11, 12, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0365211 to Lee et al (“Lee”) in view of U.S. Patent Publication 2010/0207968 to Kim.
As to Claim 1, Lee teaches a light emission driver comprising: 5a plurality of stages configured to output a light emission control signal (emission driver 30 includes a plurality of stages of ST1 through ST4. Each of the stages ST1 through ST4 is connected to one of the emission control lines E1 through E4, see ¶ 0052; Fig. 3), wherein each of the stages comprises: an input circuit comprising a first input terminal, a second input terminal, and a third input terminal, wherein the input circuit is configured to control voltages of a first node and a second node in response to first and second clock signals (first stage ST1 includes an input unit 210, see ¶ 0058; input unit 210 controls voltages of a third node N3 [second node] and a fourth node N4 [first node] based on the signals supplied to the first input terminal 101 and the second input terminal 102; Figure 4 illustrates CLK2 103 which is construed as the third input terminal); 
10an output circuit configured to supply a voltage of a first power or a voltage of a second power to an output terminal in response to a voltage of a third node and a voltage of a fourth node (output unit 220 supplies a voltage of the first power source VDD or the second power source VSS to the output terminal 104 based on voltages of a first node N1 [fourth node] and a second node N2 [third node], see ¶ 0058; Fig. 4); 
a first signal processor connected to a fifth node electrically connecting the second node and the fourth node to each other (second signal processing unit 240 [first signal processor] is connected to a fifth node N5 [fifth node] and controls the voltage of the first node N1 [fourth node] based on a signal supplied to the CLK2 103 [third input terminal], see ¶ 0068; Figure 4 illustrates second signal processing unit 240 [first signal processor] connecting third node N3 [second node] and the first node N1 [fourth node] via fifth node N5 [fifth node]), 
a second signal processor configured to control the voltage of the fourth node in response to the voltage of the third node (a first signal processing unit 230 [second signal processor] controls the voltage of the first node N1 [fourth node] based on the voltage of the second node N2 [third node], see ¶ 0065); 
a first stabilizer electrically connected between the input circuit and the output 20circuit, and configured to limit a voltage drop of the first node and the second node (first stabilizing unit 260 limits voltage drop widths of the third node N3 [second node] and the fourth node N4 [first node], see ¶ 0075; Figure 4 illustrates a first stabilizing unit 260 is connected between the input unit 210 and output unit 220); and 
a second stabilizer configured to control an electrical connection between the third node and the first node in response to the voltage of the fourth node and the second clock signal supplied to the third input terminal (Figure 4 illustrates third signal processing unit 250 [second stabilizer] electrically connecting the fourth node N4 [first node] and second node N2 [third node] through fourteen transistor M14, supplied a second clock signal through CLK2 103 [second clock signal supplied to third input terminal], in response to the voltage of first node N1 [fourth node] connected to thirteenth transistor M13).  
Lee does not expressly disclose an input circuit having a third input terminal and a first signal processor configured to control the voltage 15of the fourth node based on the signal supplied to the third input terminal and a voltage of the fifth node.
However, Lee illustrates, in Figure 4, a third input terminal receiving a clock signal whereCLK2 103 is designated as a third input terminal. Lee also teaches CLK2 103 within a second signal processing unit 240 [claimed first signal processor] controls the voltage of first node N1 [fourth node] based on the second clock signal supplied to the CLK2 103 [claimed third input terminal] and a voltage of fifth node N5 [fifth node]);
Kim also teaches an input circuit having a third input terminal (Figure 3 illustrates input terminal /CLK2 34’ [third input terminal]) and a first signal processor configured to control the voltage 15of the fourth node based on the signal supplied to the third input terminal and a voltage of the fifth node (Figure 3 (annotated below) illustrates a first signal processor that controls the voltage of a fourth node [node between transistor M5’ and transistor M7’] based on the signal supplied to CLK2 34’ and voltage of the fifth node [node between transistor M1 and transistor M3]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Kim to teach an input circuit having a third input terminal and a first signal processor configured to control the voltage 15of the fourth node based on the signal supplied to the third input terminal and a voltage of the fifth node. The suggestion/motivation would have been in order to control the coupling of the first power supply VDD (see ¶ 0039).
As to Claim 2, Lee and Kim depending from Claim 1, Lee teaches  25		wherein the second stabilizer comprises: a first transistor having a first electrode connected to the fourth node and a gate electrode connected to the third input terminal (Figure 4 illustrates third signal processing unit 250 [second stabilizer] comprising a fourteenth transistor M14 [first transistor] connected to a first node N1 [fourth node] and a gate electrode connected to CLK1 103 [third input terminal]); and -42-1184129 
a second transistor connected between the first node and the third node and having a gate electrode connected to a second electrode of the first transistor (Figure 4 illustrates third signal processing unit 250 [second stabilizer] comprising a thirteenth transistor M13 [second transistor] connected to a second electrode of fourteenth transistor M14 [first transistor]).  
As to Claim 3, Lee and Kim depending from Claim 2, Lee teaches  
5	wherein the second stabilizer is configured to disconnect the electrical connection between the first node and the third node in response to the second clock signal supplied to the third input terminal and the voltage of the fourth node (Figure 4 illustrates third signal processing unit 250 [second stabilizer] comprising a fourteenth transistor M14 [first transistor], supplied a second clock signal through CLK2 103 [second clock signal supplied to third input terminal], connected to a first node N1 [fourth node] and a gate electrode connected to CLK1 103 [third input terminal]; a thirteenth transistor M13 [second transistor] connected to a second electrode of fourteen transistor M14 [first transistor]), in a period in which the light emission control signal has a gate on level (When the fifth transistor M5 and the sixth transistor M6 are turned on, the second clock signal CLK2 [third input terminal] is supplied to the first node N1. When the second clock signal CLK2 is supplied to the first node N1, the tenth transistor M10 is turned on. When the tenth transistor M10 is turned on, the voltage of the first power source VDD is supplied to the output terminal 104. The voltage of the first power source VDD supplied to the output terminal 104 is supplied to the first emission control line E1 as the emission control signal; When the 13th transistor M13 and the 14th transistor M14 are turned on, the voltage of the second power source VDD is supplied to the fourth node N4 and the second node N2. Then, the eighth transistor M8 and the 11th transistor M11 stably maintain turn-off states [disconnecting first and third nodes, e.g. fourth node N4 and second node N2], see ¶ 0103-0104; Fig. 5).  
		As to Claim 6, Lee and Kim depending from Claim 2, Lee teaches wherein the output circuit comprises: an eighth transistor connected between the first power and the output terminal 5and having a gate electrode connected to the third node (eleventh transistor M11 [eighth transistor] is connected between the output terminal 104 and the second power source VSS [first power]. A gate electrode of the eleventh transistor M11 is connected to the second node N2 [third node], see ¶ 0060; Fig. 4); a ninth transistor connected between the second power and the output terminal and having a gate electrode connected to the fourth node (tenth transistor M10 [ninth transistor] is connected between the first power source VDD [second power] and the output terminal 104. A gate electrode of the tenth transistor M10 is connected to the first node N1 [fourth node], see ¶ 0059; Fig. 4); and 
	Kim teaches a first capacitor connected between the output terminal and the third node (fourth capacitor C4 [first capacitor] is coupled between the gate electrode of the eighth transistor M8 [eighth transistor] and the second output terminal 37 and the second power supply VSS, see ¶ 0050, Fig. 4).  
10As to Claim 7, Lee and Kim depending from Claim 6, Lee teaches wherein the third node is configured to maintain a voltage of a gate on level when the second transistor is turned off in a turn-on state of the eighth transistor (a gate electrode of the 11th transistor M11 [eighth transistor] is connected to the second node N2. The 11th transistor M11 is turned on or off based on the voltage of the second node N2 [third node], see ¶ 0060; At this time, since the 13th transistor M13 [second transistor] is set to be in a turn-off state, the voltage of the first power source VDD is not supplied to the fourth node N4 and the second node N2, see ¶ 0096).  ASsoaaAAlfof
As to Claim 8, Lee and Kim depending from Claim 6, Kim teaches wherein the output circuit 15further comprises: a second capacitor connected between the third node and the third input terminal (Figure 3 illustrates capacitor C5 connected between /EMI 33’ [third input terminal] and the node between transistors M7’ and M8’).  
As to Claim 10, Lee and Kim depending from Claim 2, Kim teaches wherein the first signal processor comprises: a tenth transistor connected between the third input terminal and a sixth node 25and having a gate electrode connected to the sixth node (Figure 4 illustrates second signal processing unit 240 [first signal processor] comprises sixth transistor M6 [tenth transistor] connected between input terminal CLK1 and a fifth node [sixth node] and a gate electrode connected to fifth node N5 [sixth node]); an eleventh transistor connected between the sixth node and the fourth node and having a gate electrode connected to the third input terminal (Figure 4 illustrates second signal processing unit 240 [first signal processor] comprises fifth transistor M5 [tenth transistor] connected between the fifth node N5 [sixth node] and a first node N1 [fourth node] and a gate electrode connected to input terminal CLK1); and a third capacitor connected between the fifth node and the sixth node (Figure 4 illustrates second signal processing unit 240 [first signal processor] comprises capacitor C2 [third capacitor] connected between the fifth node N5 [sixth node] and a node [fifth node] between capacitor C2 and transistor M5).	
As to Claim 11, Lee and Kim depending from Claim 2, Lee teaches wherein the second signal processor comprises: a twelfth transistor connected between the second power and the fourth node 5and having a gate electrode electrically connected to the third node; and a fourth capacitor connected between the second power and the fourth node (a first signal processing unit 230 [second signal processor] controls the voltage of the first node N1 [fourth node] based on the voltage of the second node N2 [third node], see ¶ 0065; third capacitor C3 [fourth capacitor] is connected between the first power source VDD and the first node N1, see ¶ 0067).  
As to Claim 12, Lee and Kim depending from Claim 2, Lee teaches wherein the first stabilizer comprises: 10a thirteenth transistor connected between the second node and the fifth node and having a gate electrode configured to receive the voltage of the first power  (Figure 4 illustrates a first stabilizing unit 260 comprising a first transistor M1 [thirteenth transistor] is connected between the fifth node N5 [fifth node] and third node N3 [second node] and a gate electrode to receive first power source VSS); and a fourteenth transistor connected between the second transistor and the third node and having a gate electrode configured to receive the voltage of the first power (Figure 4 illustrates a first stabilizing unit 260 comprising a second transistor M2 [second transistor] is connected between the second node N2 [third node] and fourteenth transistor M14 [fourteenth transistor] and a gate electrode to receive first power source VSS).  
As to Claim 15, Lee and Kim depending from Claim 1, Lee teaches wherein the first input terminal is configured to receive a start pulse or an output signal of a previous stage (first input terminal 101 receives an output signal of a previous stage or a start pulse SSP, see ¶ 0053).
15As to Claim 17, Lee teaches a display device comprising: a display panel including a plurality of pixels; a scan driver configured to supply a scan signal to the pixels through scan lines; a data driver configured to supply a data signal to the pixels through data lines (an organic light emitting display device which includes a scan driver 10, a data driver 20, see ¶ 0033; The pixel unit 40 includes the pixels 50 connected to the scan lines S1 through Sn, the data lines D1 through Dm, see ¶ 0033; Fig. 1); 
 a light emission driver comprising: 5a plurality of stages configured to output a light emission control signal (emission driver 30 includes a plurality of stages of ST1 through ST4. Each of the stages ST1 through ST4 is connected to one of the emission control lines E1 through E4, see ¶ 0052; Fig. 3), wherein each of the stages comprises: an input circuit comprising a first input terminal, a second input terminal, and a third input terminal, wherein the input circuit is configured to control voltages of a first node and a second node in response to first and second clock signals (first stage ST1 includes an input unit 210, see ¶ 0058; input unit 210 controls voltages of a third node N3 [second node] and a fourth node N4 [first node] based on the signals supplied to the first input terminal 101 and the second input terminal 102; Figure 4 illustrates CLK2 103 which is construed as the third input terminal); 
10an output circuit configured to supply a voltage of a first power or a voltage of a second power to an output terminal in response to a voltage of a third node and a voltage of a fourth node (output unit 220 supplies a voltage of the first power source VDD or the second power source VSS to the output terminal 104 based on voltages of a first node N1 [fourth node] and a second node N2 [third node], see ¶ 0058; Fig. 4); 
a first signal processor connected to a fifth node electrically connecting the second node and the fourth node to each other (second signal processing unit 240 [first signal processor] is connected to a fifth node N5 [fifth node] and controls the voltage of the first node N1 [fourth node] based on a signal supplied to the CLK2 103 [third input terminal], see ¶ 0068; Figure 4 illustrates second signal processing unit 240 [first signal processor] connecting third node N3 [second node] and the first node N1 [fourth node] via fifth node N5 [fifth node]), 
a second signal processor configured to control the voltage of the fourth node in response to the voltage of the third node (a first signal processing unit 230 [second signal processor] controls the voltage of the first node N1 [fourth node] based on the voltage of the second node N2 [third node], see ¶ 0065); 
a first stabilizer electrically connected between the input circuit and the output 20circuit, and configured to limit a voltage drop of the first node and the second node (first stabilizing unit 260 limits voltage drop widths of the third node N3 [second node] and the fourth node N4 [first node], see ¶ 0075; Figure 4 illustrates a first stabilizing unit 260 is connected between the input unit 210 and output unit 220); and 
a second stabilizer configured to control an electrical connection between the third node and the first node in response to the second clock signal supplied to the third input terminal (Figure 4 illustrates third signal processing unit 250 [second stabilizer] electrically connecting the fourth node N4 [first node] and second node N2 [third node] through fourteen transistor M14, supplied a second clock signal through CLK2 103 [second clock signal supplied to third input terminal], in response to the voltage of first node N1 [fourth node] connected to thirteenth transistor M13).  
Lee does not expressly disclose an input circuit having a third input terminal and a first signal processor configured to control the voltage 15of the fourth node based on the second clock signal supplied to the third input terminal and a voltage of the fifth node.
However, Lee illustrates, in Figure 4, a third input terminal receiving a clock signal whereCLK2 103 is designated as a third input terminal. Lee also teaches CLK2 103 within a second signal processing unit 240 [claimed first signal processor] controls the voltage of first node N1 [fourth node] based on the second clock signal supplied to the CLK2 103 [claimed third input terminal] and a voltage of fifth node N5 [fifth node]);
Kim also teaches an input circuit having a third input terminal (Figure 3 illustrates input terminal /CLK2 34’ [third input terminal]) and a first signal processor configured to control the voltage 15of the fourth node based on the second clock signal supplied to the third input terminal and a voltage of the fifth node (Figure 3 (annotated below) illustrates a first signal processor that controls the voltage of a fourth node [node between transistor M5’ and transistor M7’] based on the signal supplied to CLK2 34’ and voltage of the fifth node [node between transistor M1 and transistor M3]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Kim to teach an input circuit having a third input terminal and a first signal processor configured to control the voltage 15of the fourth node based on the signal supplied to the third input terminal and a voltage of the fifth node. The suggestion/motivation would have been in order to control the coupling of the first power supply VDD (see ¶ 0039).
As to Claim 18, Lee and Kim depending from Claim 17, Lee teaches  25		wherein the second stabilizer comprises: a first transistor having a first electrode connected to the fourth node and a gate electrode connected to the third input terminal (Figure 4 illustrates third signal processing unit 250 [second stabilizer] comprising a fourteenth transistor M14 [first transistor] connected to a first node N1 [fourth node] and a gate electrode connected to CLK1 103 [third input terminal]); and -42-1184129 
a second transistor connected between the first node and the third node and having a gate electrode connected to a second electrode of the first transistor (Figure 4 illustrates third signal processing unit 250 [second stabilizer] comprising a thirteenth transistor M13 [second transistor] connected to a second electrode of fourteenth transistor M14 [first transistor]). 
As to Claim 19, Lee and Kim depending from Claim 18, Lee teaches wherein the output circuit comprises: an eighth transistor connected between the first power and the output terminal 5and having a gate electrode connected to the third node (eleventh transistor M11 [eighth transistor] is connected between the output terminal 104 and the second power source VSS [first power]. A gate electrode of the eleventh transistor M11 is connected to the second node N2 [third node], see ¶ 0060; Fig. 4); a ninth transistor connected between the second power and the output terminal and having a gate electrode connected to the fourth node (tenth transistor M10 [ninth transistor] is connected between the first power source VDD [second power] and the output terminal 104. A gate electrode of the tenth transistor M10 is connected to the first node N1 [fourth node], see ¶ 0059; Fig. 4); and 
Kim teaches a first capacitor connected between the output terminal and the third node (fourth capacitor C4 [first capacitor] is coupled between the gate electrode of the eighth transistor M8 [eighth transistor] and the second output terminal 37 and the second power supply VSS, see ¶ 0050, Fig. 4)
wherein the output circuit 15further comprises: a second capacitor connected between the third node and the third input terminal (Figure 3 illustrates capacitor C5 connected between /EMI 33’ [third input terminal] and the node between transistors M7’ and M8’).  
As to Claim 20, Lee and Kim depending from Claim 17, Lee teaches  5wherein the second stabilizer is configured to disconnect the electrical connection between the first node and the third node in response to the second clock signal supplied to the third input terminal and the voltage of the fourth node while the light emission control signal is output (Figure 4 illustrates third signal processing unit 250 [second stabilizer] comprising a fourteenth transistor M14 [first transistor], supplied a second clock signal through CLK2 103 [second clock signal supplied to third input terminal], connected to a first node N1 [fourth node] and a gate electrode connected to CLK1 103 [third input terminal]; a thirteenth transistor M13 [second transistor] connected to a second electrode of fourteen transistor M14 [first transistor]; When the fifth transistor M5 and the sixth transistor M6 are turned on, the second clock signal CLK2 [third input terminal] is supplied to the first node N1. When the second clock signal CLK2 is supplied to the first node N1, the tenth transistor M10 is turned on. When the tenth transistor M10 is turned on, the voltage of the first power source VDD is supplied to the output terminal 104. The voltage of the first power source VDD supplied to the output terminal 104 is supplied to the first emission control line E1 as the emission control signal; When the 13th transistor M13 and the 14th transistor M14 are turned on, the voltage of the second power source VDD is supplied to the fourth node N4 and the second node N2. Then, the eighth transistor M8 and the 11th transistor M11 stably maintain turn-off states [disconnecting first and third nodes, e.g. fourth node N4 and second node N2], see ¶ 0103-0104; Fig. 5).  
7.	Claims 4, 5, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0365211 to Lee et al (“Lee”) in view of U.S. Patent Publication 2010/0207968 to Kim in further view of U.S. Patent Publication 2015/0035733 to Woo et al (“Woo”).
As to Claim 4, Lee and Kim depending from Claim 2						, Lee and Kim do not expressly disclose wherein the input circuit comprises: a third transistor connected between the first input terminal and the first node and having a gate electrode connected to the second input terminal; 15a fourth transistor connected between the second input terminal and the second node and having a gate electrode connected to the first node; a fifth transistor connected between the first power and the second node and having a gate electrode connected to the second input terminal; and a sixth transistor and a seventh transistor connected in series with each other 20between the second power and the first node, wherein a gate electrode of the sixth transistor is connected to the second node, and a gate electrode of the seventh transistor is connected to the third input terminal.  Woo teaches wherein the input circuit comprises: a third transistor connected between the first input terminal and the first node and having a gate electrode connected to the second input terminal (Figure 3 illustrates transistor M1 [third transistor] connected between input terminal 104 and a node and gate electrode of transistor M1 [third transistor] connected to the input terminal CLK2 101 [second input terminal]); 15a fourth transistor connected between the second input terminal and the second node and having a gate electrode connected to the first node (Figure 3 illustrates transistor M6 [fourth transistor] connected between input terminal CLK2 101 [second input terminal] and a node and a gate electrode of transistor M6 connected to node shared by transistors M1, M2 [first node]); a fifth transistor connected between the first power and the second node and having a gate electrode connected to the second input terminal (Figure 3 illustrates transistor M7 connected between VSS [first power] and node shared by transistor M6 [second node] and a gate electrode of transistor M7 connected to second input terminal CLK2 101 [second input terminal]); and a sixth transistor and a seventh transistor connected in series with each other 20between the second power and the first node (Figure 3 illustrates transistor M3 [sixth transistor] and transistor M7 [seventh transistor] connected in series between VDD [second power] and the node shared by transistors M1, M6 [first node]), wherein a gate electrode of the sixth transistor is connected to the second node (Figure 3 illustrates a gate electrode of transistor M3 [sixth transistor] connected to a node shared by transistor M6 [second node]), and a gate electrode of the seventh transistor is connected to the third input terminal (Figure 3 illustrates a gate electrode of transistor M2 [seventh transistor] connected to a input terminal CLK1 102 [third input terminal]).  
Before the effective filing date of the claimed invention, it would have been obvious to of ordinary skill in the art to modify Lee and Kim with Woo to teach wherein the input circuit comprises: a third transistor connected between the first input terminal and the first node and having a gate electrode connected to the second input terminal; 15a fourth transistor connected between the second input terminal and the second node and having a gate electrode connected to the first node; a fifth transistor connected between the first power and the second node and having a gate electrode connected to the second input terminal; and a sixth transistor and a seventh transistor connected in series with each other 20between the second power and the first node, wherein a gate electrode of the sixth transistor is connected to the second node, and a gate electrode of the seventh transistor is connected to the third input terminal.  The suggestion/motivation would have been in order to progressively supply emission control signals to the emission control lines (see ¶ 0033).
As to Claim 5, Lee, Kim and Woo depending from Claim 4, Lee teaches  
wherein the fourth transistor 25comprises a plurality of sub-transistors connected in series with each other, and each of the sub-transistors includes a gate electrode commonly connected to the first node (eighth transistors M8_1 and M8_2 are serially connected between the third node N3 and the second input terminal 102. Gate electrodes of the eighth transistors M8_1 and M8_2 are connected to the fourth node N4 [first node], see ¶ 0113, Fig. 6).  
As to Claim 13, Lee and Kim depending from Claim 2						, Lee and Kim do not expressly disclose wherein the input circuit comprises: a third transistor connected between the first input terminal and the first node and having a gate electrode connected to the second input terminal; 15a fourth transistor connected between the second input terminal and the second node and having a gate electrode connected to the first node; a fifth transistor connected between the first power and the second node and having a gate electrode connected to the second input terminal; and a sixth transistor and a seventh transistor connected in series with each other 20between the second power and the third input terminal, wherein a gate electrode of the sixth transistor is connected to the second node, and a gate electrode of the seventh transistor is connected to the third input terminal.  Woo teaches wherein the input circuit comprises: a third transistor connected between the first input terminal and the first node and having a gate electrode connected to the second input terminal (Figure 3 illustrates transistor M1 [third transistor] connected between input terminal 104 and a node and gate electrode of transistor M1 [third transistor] connected to the input terminal CLK2 101 [second input terminal]); 15a fourth transistor connected between the second input terminal and the second node and having a gate electrode connected to the first node (Figure 3 illustrates transistor M6 [fourth transistor] connected between input terminal CLK2 101 [second input terminal] and a node and a gate electrode of transistor M6 connected to node shared by transistors M1, M2 [first node]); a fifth transistor connected between the first power and the second node and having a gate electrode connected to the second input terminal (Figure 3 illustrates transistor M7 connected between VSS [first power] and node shared by transistor M6 [second node] and a gate electrode of transistor M7 connected to second input terminal CLK2 101 [second input terminal]); and a sixth transistor and a seventh transistor connected in series with each other 20between the second power and the third input terminal (Figure 3 illustrates transistor M3 [sixth transistor] and transistor M7 [seventh transistor] connected in series between VDD [second power] and an input terminal CLK1 102 [third input terminal]), wherein a gate electrode of the sixth transistor is connected to the second node (Figure 3 illustrates a gate electrode of transistor M3 [sixth transistor] connected to a node shared by transistor M6 [second node]), and a gate electrode of the seventh transistor is connected to the third input terminal (Figure 3 illustrates a gate electrode of transistor M2 [seventh transistor] connected to a input terminal CLK1 102 [third input terminal]).  
Before the effective filing date of the claimed invention, it would have been obvious to of ordinary skill in the art to modify Lee and Kim with Woo to teach wherein the input circuit comprises: a third transistor connected between the first input terminal and the first node and having a gate electrode connected to the second input terminal; 15a fourth transistor connected between the second input terminal and the second node and having a gate electrode connected to the first node; a fifth transistor connected between the first power and the second node and having a gate electrode connected to the second input terminal; and a sixth transistor and a seventh transistor connected in series with each other 20between the second power and the third input terminal, wherein a gate electrode of the sixth transistor is connected to the second node, and a gate electrode of the seventh transistor is connected to the third input terminal. The suggestion/motivation would have been in order to progressively supply emission control signals to the emission control lines (see ¶ 0033).
As to Claim 16, Lee and Kim depending from Claim 1						, Lee and Kim do not expressly disclose wherein the second input 10terminal is configured to receive a first clock signal, the third input terminal is configured to receive a second clock signal, the first clock signal and the second clock signal have a same period, and the second clock signal is a signal shifted by a half period from the first clock signal. Woo teaches wherein the second input 10terminal is configured to receive a first clock signal, the third input terminal is configured to receive a second clock signal, the first clock signal and the second clock signal have a same period, and the second clock signal is a signal shifted by a half period from the first clock signal  (first set of clock signals and second set of clock signals have at least one same clock signal and at least one different clock signal, see Abstract; first and second clock signals CLK1 and CLK2 may have the same period, and phases of the first and second clock signals CLK1 and CLK2 do not overlap...the first and second clock signals CLK1 and CLK2 may have a period of two horizontal periods 2H, see ¶ 0060).  
Before the effective filing date of the claimed invention, it would have been obvious to of ordinary skill in the art to modify Lee and Kim with Woo to teach wherein the second input 10terminal is configured to receive a first clock signal, the third input terminal is configured to receive a second clock signal, the first clock signal and the second clock signal have a same period, and the second clock signal is a signal shifted by a half period from the first clock signal. The suggestion/motivation would have been in order to progressively supply emission control signals to the emission control lines (see ¶ 0033).
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0365211 to Lee et al (“Lee”) in view of U.S. Patent Publication 2010/0207968 to Kim in further view of U.S. Patent Publication 2019/0172397 to Lee et al (“Lee 2”).
As to Claim 9, Lee and Kim depending from Claim 8, Lee and Kim do not expressly disclose wherein a capacitance of the 20first capacitor is at least twice a capacitance of the second capacitor.  Lee 2 teaches wherein a capacitance of the 20first capacitor is at least twice a capacitance of the second capacitor (as the gate-to-source voltage of the transistor T6 increases while the voltage of the node Q is bootstrapped, the stabilization effect of the output voltage of the emission signal EM(1) is improved. The gate-to-source voltage of the transistor T6 is proportional to the voltage change ΔVboost of the node Q...voltage change ΔVboost of the node Q is determined depending on the ratio Cq/Ctotal of the capacitance Cq to the total capacitance Ctotal of the node Q (see ¶ 0063).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Kim with Lee 2 to teach wherein a capacitance of the 20first capacitor is at least twice a capacitance of the second capacitor. The suggestion/motivation would have been in order to 
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0365211 to Lee et al (“Lee”) in view of U.S. Patent Publication 2010/0207968 to Kim in further view of U.S. Patent Publication 2019/0164498 to Jang.
As to Claim 14, Lee and Kim depending from Claim 1, Lee and Kim do not expressly disclose wherein the output circuit is configured to output the light emission control signal having at least two gate off periods during one frame. Jang teaches wherein the output circuit is configured to output the light emission control signal having at least two gate off periods during one frame (the output part 731 may output the emission control signal ECS having a first gate-off voltage level during an initialization period of a pixel P, based on a voltage of the second control node N2 based on the first input signal Vin1 having the gate-on voltage level, and during a data writing period of the pixel P, the output part 731 may output the emission control signal ECS having a second gate-off voltage level, based on a voltage of the third control node N3 based on the second input signal Vin2 having the gate-on voltage level. During a period other than the initialization period and the data writing period of the pixel P in one frame period, the output part 731 may output the emission control signal ECS having the gate-on voltage level, based on the first input signal Vin1 and/or the second input signal Vin2 having the gate-off voltage level, see ¶ 0147).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee and Kim with Jang to teach wherein the output circuit is configured to output the light emission control signal having at least two gate off periods during one frame. The suggestion/motivation would have been in order to output a low level voltage level as the emission control signal having the gate-off voltage level based on voltages of the nodes (see ¶ 0147).
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/          Examiner, Art Unit 2694 



/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694